DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 objected to because of the following informalities:  “the RF power source” in line 4 should be written “the RF power source,” and “the RF power source” in line 6 should be written “the RF power source,”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  “sets of electrodes is positioned” in line 2 should be written “the sets of electrodes are positioned”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  “second set of electrodes” in lines 1-2 should be written “the second set of electrodes” and “at least a third set of electrodes” in line 2 should be written “the at least a third set of electrodes”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities:  “second set of electrodes” in lines 1-2 should be written “the second set of electrodes” and “at least a third set of electrodes” in line 2 should be written “the at least a third set of electrodes”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  “second set of electrodes” in lines 1-2 should be written “the second set of electrodes” and “at least a third set of electrodes” in line 2 should be written “the at least a third set of electrodes”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  “second set of electrodes” in lines 1-2 should be written “the second set of electrodes” and “at least a third set of electrodes” in line 2 should be written “the at least a third set of electrodes”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  “the RF power” in line 1 should be written “the RF power source”.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  “the sets of electrodes movable” in line 1 should be written “the sets of electrodes are movable” and “an expanded position are arranged in hollow tube” in line 2 should be written “an expanded position, and are arranged in a hollow tube”.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  “the sets of electrode movable” in line 8 should be written “the sets of electrodes are movable”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the electrodes” in line 1. It is unclear which electrodes are being referred to in this limitation. 
Claim 20 recites the limitation “a current flows from that set electrodes to the other of the first and second set of electrodes” in lines 7-8. It is unclear which set of electrodes are being referred to in this limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, Jr. et al., (US 20050010209; hereinafter Lee).
Regarding claim 1, Lee discloses (Figures 1-5) an ablation apparatus comprising: a radio frequency (RF) power source (28), ([0040]), a first set of two or more electrodes (22a) having tissue piercing distal portions ([0037]-[0039]), the first set of electrodes (22a) electrically connected via the RF power source (28), ([0040]), a second set of two or more electrodes (22b) having a tissue piercing distal portions ([0037]-[0039]), the second set of electrodes (22b) electrically connected via the RF power source (28) wherein the first (22a) and second (22b) set of electrodes are oriented so that when alternating current power is applied to either the first (22a) or second (22b) set of electrodes a current flows from that set of electrodes to the other of the first (22a) and second (22b) set of electrodes ([0037]-[0050]; particularly [0037]-[0040]).

Regarding claim 2, Lee further discloses (Figures 1-5) that the electrodes (22a, 22b) are needle-shaped ([0037]-[0040]).
Regarding claim 3, Lee further discloses (Figures 1-5) that the first (22a) and second (22b) set of electrodes each comprise from 2 to 10 electrodes ([0037]-[0040]).
Regarding claim 4, Lee further discloses (Figures 1-5) that the first (22a) and second (22b) sets of electrodes are positioned in an electrically insulated holder (40), ([0037]-[0040], [0049]-[0050]).
Regarding claim 5, Lee further discloses (Figures 1-5) that the first set of electrodes (22a) and the second set of electrodes (22b) are positioned in the electrically insulated holder (40) so that the first set of electrodes (22a) is in a first substantially linear array and the second set of electrodes (22b) is in a second substantially linear array and wherein the first and second linear arrays are substantially parallel ([0037]-[0050]).
Regarding claim 6, Lee further discloses (Figures 1-5) that the first set of electrodes (22a) and the second set of electrodes (22b) are positioned in the electrically insulated holder (40) so that the first set of electrodes (22a) is in a first substantially linear array and the second set of electrodes (22b) is in a second substantially linear array and wherein the first and second linear arrays have angle therebetween of from 10 to 170 degrees ([0037]-[0050]).
Regarding claim 7, Lee further discloses (Figures 1-5) that the first set of electrodes (22a) and the second set of electrodes (22b) each comprise three or more electrodes and sets of electrodes is positioned in the electrically insulated holder (40) so that the first set of electrodes (22a) is in a first substantially curved array and the second set of electrodes (22b) is in a second substantially curved array ([0037]-[0050]).
Regarding claim 8, Lee further discloses (Figures 1-5) that the first set of electrodes (22a) and the second set of electrodes (22b) each comprise three or more electrodes and the sets of electrodes are positioned in an electrically insulated holder (40) so that the first set of electrodes (22a) is arranged in a non-linear array where one or more of the electrodes is offset from the other electrodes in the array and the second set of electrodes (22b) is arranged in a non-linear array where one or more of the electrodes is offset from the other electrodes in the array ([0037]-[0050], [0054]).
Regarding claim 9, Lee further discloses (Figures 1-5 and 7) at least a third set of two or more electrodes (22c) having tissue piercing distal portions, the third set of electrodes (22c) electrically connected via the RF power source (28), ([0037]-[0050], [0070]).
Regarding claim 10, Lee further discloses (Figures 1-5 and 7) that the first set of electrodes (22a), second set of electrodes (22b) and at least a third set of electrodes (22c) are positioned in an electrically insulated holder (40) so that the first set of electrodes (22a) is in a first substantially linear array, the second set of electrodes (22b) is in a second substantially linear array, and the at least a third set of electrodes (22c) is in a third substantially linear array and wherein the first, second and third linear arrays are substantially parallel ([0037]-[0050], [0070]: the third set of electrodes has the same properties as the other set of electrodes).
Regarding claim 11, Lee further discloses (Figures 1-5 and 7) that the first set of electrodes (22a), second set of electrodes (22b) and at least a third set of electrodes (22c) are positioned in an electrically insulated holder (40) so that the first set of electrodes (22a) is in a first substantially linear array, the second set of electrodes (22b) is in a second substantially linear array, and the at least a third set of electrodes (22c) is in a third substantially linear array and wherein the first and second linear arrays have angle therebetween of from 10 to 170 degrees and the second and third linear arrays have angle therebetween of from 10 to 170 degrees ([0037]-[0050], [0070]: the third set of electrodes has the same properties as the other sets of electrodes).
Regarding claim 12, Lee further discloses (Figures 1-5 and 7) that the first set of electrodes (22a), second set of electrodes (22b) and at least a third set of electrodes (22c) each comprise three or more electrodes and the sets of electrodes are positioned in an electrically insulated holder (40) so that the first set of electrodes (22a) is in a first curved array, the second set of electrodes (22b) is in a second curved array, and the at least a third set of electrodes (22c) is in a third linear array and wherein the first, second and third linear arrays are substantially parallel ([0037]-[0050], [0070]: the third set of electrodes has the same properties as the other sets of electrodes).
Regarding claim 13, Lee further discloses (Figures 1-5) that the first set of electrodes (22a), second set of electrodes (22b) and at least a third set of electrodes (22c) and the sets of electrodes are positioned in an electrically insulated holder (40) so that the first set of electrodes (22a) is arranged in a non-linear array where one or more of the electrodes is offset from the other electrodes in the array, the second set of electrodes (22b) is arranged in a non-linear array where one or more of the electrodes is offset from the other electrodes in the array, and the at least a third set of electrodes (22c) is arranged in a non-linear array where one or more of the electrodes is offset from the other electrodes in the array ([0037]-[0050], [0054], [0070]: the third set of electrodes has the same properties as the other sets of electrodes).
Regarding claim 14, Lee further discloses (Figures 1-5) that the RF power (28) comprises a switching circuit (53) to allow sequential switching of current flow between the at least three sets of electrodes ([0037]-[0050], [0070], [0086]: the third set of electrodes has the same properties as the other sets of electrodes).
Regarding claim 15, Lee further discloses (Figures 1-5) that the sets of electrodes (22a, 22b) are movable between a collapsed position and an expanded position ([0037]-[0050]).
Regarding claim 16, Lee further discloses (Figures 1-5) that the sets of electrodes (22a, 22b) movable between a collapsed position and an expanded position are arranged in hollow tube (element 40 having outer tube 42 and inner tube 18c) so that the sets of electrodes (22a, 22b) are collapsed when in the tube (40) and expand when moved outside the tube (40), ([0037]-[0050]).
Regarding claim 17, Lee further discloses (Figures 1-5) that the hollow tube (40) is a trocar ([0037]-[0050]).
Regarding claim 19, Lee discloses (Figures 1-5) an ablation apparatus comprising: a radio frequency (RF) power source (28), ([0040]); a first set of two or more electrodes (22a) having tissue piercing distal portions ([0037]-[0039]), the first set of electrodes (22a) electrically connected via the RF power source (28), ([0040]); a second set of two or more electrodes (22b) having a tissue piercing distal portions ([0037]-[0039]), the second set of electrodes (22b) electrically connected via the RF power source (28), ([0040]); and a hollow tube (element 40 having outer tube 42 and inner tube 18c), wherein the sets of electrode (22a, 22b) movable between a collapsed position and an expanded position ([0037]) and are arranged in the hollow tube (40) so that the sets of electrodes (22a, 22b) are collapsed when in the tube (40) and expand when moved to a position outside of the tube (40), ([0037]-[0050]). 
Regarding claim 20, Lee discloses (Figures 1-5) a method of tissue ablation comprising: providing a radio frequency (RF) power source (28), ([0040]), a first set of two or more electrodes (22a) having tissue piercing distal portions ([0037]-[0039]), the first set of electrodes (22a) electrically connected via the RF power source (28), ([0040]), and a second set of two or more electrodes (22b) having a tissue piercing distal portions ([0037]-[0039]), the second set of electrodes (22b) electrically connected via the RF power source (28), ([0040]); inserting said first (22a) and second (22b) set of electrodes into a tissue to be ablated ([0037]); applying alternating current power via said RF power source (28) so that a current flows from that set electrodes to the other of the first (22a) and second (22b) set of electrodes thereby creating a zone of ablated tissue ([0037]-[0050]; particularly [0037]-[0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 16 above, and further in view of Werneth et al., (US 20150223757; hereinafter Werneth).
Regarding claim 18, Lee discloses the ablation apparatus of claim 16, but fails to disclose that the hollow tube is a stent that is insertable into a luminal space in the body of a subject. However, Werneth teaches an ablation apparatus in which the hollow tube (130) is a stent that is insertable into a luminal space in the body of a subject, including sensors for anatomical mapping ([0093], [0109]-[0110]): hollow expandable assembly/stent 130 is inserted into a patient’s vascular system/luminal space). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee such that the hollow tube is a stent that is insertable into a luminal space in the body of a subject, as taught by Werneth, because the modification would provide localized anatomical mapping via sensors attached to an expandable stent which is placed within a luminal space of a body of a patient to thereby increase the accuracy of ablation by more accurately directing the ablation means to the desired anatomical region and thus minimize patient risk. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794